Exhibit 25.1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) □ U.S. BANK NATIONAL ASSOCIATION (Exact name of trustee as specified in its charter) 31-0841368 (I.R.S. Employer Identification No.) 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Jack Ellerin U.S. Bank National Association 1349 West Peachtree Street Suite 1050 Atlanta, Georgia 30309 (404) 898-8830 (Name, address and telephone number of agent for service) J.B. Hunt Transport Services, Inc. (exact name of obligor as specified in its charter) SEE TABLE OF ADDITIONAL OBLIGORS Arkansas (State or other jurisdiction of incorporation or organization) 71-0335111 (I.RS. Employer Identification No.) 615 J.B. Hunt Corporate Drive Lowell, Arkansas (Address of principal executive offices) 72745-0130 (Zip Code) Debt Securities Guarantees of Debt Securities TABLE OF ADDITIONAL REGISTRANTS State or Other Jurisdiction of Primary Standard IRS Employer Exact Name of Registrant as Specified Incorporation or Industrial Classification Identification in its Charter(1) Organization Code Number Number J.B. Hunt Transport, Inc. Georgia 58-1081267 The address and telephone number of the additional registrant is: 615 J.B. Hunt Corporate Drive, Lowell, Arkansas72745-0130; telephone (479) 820-0000. Item 1.General information. Furnish the following information as to the trustee: (a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. Federal Deposit Insurance Company Washington, D.C. The Board of Governors of the Federal Reserve System Washington, D.C. (b) Whether it is authorized to exercise corporate trust powers. Yes. Item 2. Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None. Items 3.-14. Items 3 – 14 are not applicable because, to the best of theknowledge of U.S. Bank National Association (the “Trustee”) the obligor is not in default under any indenture under which the Trustee acts as trustee. Item 15. Item 15 is not applicable because the Trustee is not a foreign trustee. Item 16. List of Exhibits. List below all exhibits filed as a part of this statement of eligibility; provided that exhibits identified in parentheses are filed with the Commission and are incorporated herein by reference as exhibits hereto pursuant to Rule 7a-29 under the Trust Indenture Act of 1939, as amended, and 17 C.F.R. 229.10(d). 1. A copy of the articles of association of the Trustee as now in effect.(Exhibit 25.1 to Amendment No. 2 to Form S-4, Registration Number 333-128217, filed by Revlon Consumer Products Corp.) 2. A copy of the certificate of authority of the Trustee to commence business, is contained in the articles of association referred to in Paragraph 1 above. 3. A copy of the authorization of the Trustee to exercise corporate trust powers.(Exhibit 25.1 to Form S-3ASR, Registration Number 333-155592, filed by ONEOK, Inc.) 1 4. A copy of the existing by-laws of the Trustee as now in effect.(Exhibit 4 to Exhibit 25.1 to Form S-3, Registration Number 333-160020, filed by The Phoenix Companies, Inc.) 5. Acopy of each indenture referred to in Item 4, if the obligor is in default. Not Applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. A copy of the latest report of condition of the Trustee published pursuant to law or the requirements of its supervising or examining authority as of the close of business on March 31, 2010, attached as Exhibit 7. 2 SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, the trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Atlanta, State of Georgia, on the 14th day of September, 2010. U.S. BANK NATIONAL ASSOCIATION By: /s/Jack Ellerin Jack Ellerin Vice President 3 Exhibit 6 CONSENT OF TRUSTEE In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION, hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District Authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. September 14, 2010 U.S. BANK NATIONAL ASSOCIATION By: /s/Jack Ellerin Jack Ellerin Vice President 4 Exhibit 7 REPORT OF CONDITION U.S. Bank National Association Statement of Financial Condition AS OF 6/30/2010 (000's) 6/30/2010 ASSETS Cash and balances due from depository institutions Securities Federal funds sold and securities purchased under agreements to resell Loans and lease financing receivables Trading assets Premises and fixed assets (including capitalized leases) Other real estate owned Investments in unconsolidated subsidiaries and associated companies Intangible assets Other assets Total assets LIABILITIES Deposits Federal funds purchased and securities sold under agreements to repurchase Trading liabilities Other borrowed money Subordinated notes and debentures Other liabilities Total liabilities EQUITY CAPITAL Common stock Surplus Retained earnings Noncontrolling (minority) interests in consolidated subsidiaries Total equity capital Total liabilities and equity capital 5
